                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

 AMERICAN NATIONAL PROPERTY AND                                                        PLAINTIFF
 CASUALTY COMPANY

 VERSUS                                             CIVIL ACTION NO. 3:18CV177-TSL-RHW

 ESTATE OF JASON FARESE et al                                                      DEFENDANTS


                                   ORDER STAYING CASE

       This matter came before the Court for a telephonic status conference on July 23, 2019.

See Minute Entry (7/23/2019). The parties advised that there is a related interpleader action

pending in the Chancery Court of Lafayette County, Mississippi. Plaintiff has filed a motion to

dismiss the interpleader action which is currently before the Chancery Court. During the

conference call, the parties agreed to stay the instant cause of action case until after the Chancery

Court has ruled on Plaintiff’s motion to dismiss.

       IT IS THEREFORE ORDERED AND ADJUDGED that this cause of action is hereby

stayed, and all deadlines and briefing schedules are suspended. During the stay, the parties may

continue with agreed discovery and file any necessary administrative motions.

       SO ORDERED AND ADJUDGED, this the 26th day of July 2019.




                                                      /s/ Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
